MAINE	SUPREME	JUDICIAL	COURT	 	             	     	    	      	      Reporter	of	Decisions	
Decision:	    2018 ME 62 
Docket:	      Cum-17-532	
Submitted	
  On	Briefs:	 April	25,	2018	
Decided:	     May	3,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	CHILDREN	OF	DANI	B.	
	
	
PER	CURIAM	

        [¶1]	 	 Dani	 B.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	 (Portland,	

Powers,	J.)	terminating	her	parental	rights	to	her	two	children.1		She	argues	that	

the	 record	 cannot	 support	 the	 finding	 of	 parental	 unfitness.	 	 We	 affirm	 the	

judgment.	

        [¶2]		The	Department	filed	a	child	protection	petition	with	respect	to	the	

younger	 child	 in	 November	 2011	 when	 that	 child	 was	 nine	 months	 old.	 	 See	

22	M.R.S.	§	4032	(2017).		The	petition	alleged	that	the	mother,	who	was	abusing	

substances,	 left	 the	 child	 with	 a	 relative	 while	 evading	 arrest	 on	 charges	 of	

burglary,	theft,	and	criminal	mischief.		In	January	2012,	the	court	(Goranites,	J.)	

entered	 a	 jeopardy	 order,	 with	 the	 parties’	 agreement,	 that	 granted	 the	




    1		The	children’s	fathers	do	not	appeal	from	the	termination	of	their	parental	rights,	and	we	focus	

on	the	procedural	history	and	findings	regarding	the	mother.			
2	

Department	 custody	 of	 the	 child	 and	 placed	 the	 child	 with	 his	 paternal	

grandmother.		See	22	M.R.S.	§§	4035(2),	4036(1)(F)	(2017).			

      [¶3]		In	March	2012,	the	mother’s	older	child,	who	had	been	residing	with	

his	 father,	 came	 into	 the	 Department’s	 custody	 through	 a	 preliminary	

protection	order	entered	by	the	court	(Mulhern,	J.)	when	his	father	left	him	with	

a	relative	while	the	mother	was	incarcerated.		See	22	M.R.S.	§	4034(2)	(2017).		

The	 court	 (Goranites,	 J.)	 entered	 a	 jeopardy	 order	 with	 respect	 to	 that	 child,	

upon	 the	 parties’	 agreement,	 in	 May	 2012,	 granting	 the	 Department	 custody	

and	 placing	 the	 child,	 then	 age	 six,	 with	 his	 paternal	 grandmother.	 	 See	 id.	

§§	4035,	4036.			

      [¶4]		The	Department	provided,	and	the	mother	participated	in,	multiple	

services,	 culminating	 in	 a	 trial	 placement	 of	 both	 children	 with	 the	 mother	

beginning	in	late	January	2013.		The	placement	was	suspended	for	ten	days	in	

September	2013	and	then	terminated	in	November	2013.		The	children	entered	

foster	care,	and	the	mother	continued	to	pursue	reunification.			

      [¶5]		The	children	were	again	placed	in	the	mother’s	home	in	a	second	

trial	placement	that	began	in	the	summer	of	2014	for	the	older	child	and	the	

early	fall	of	2014	for	the	younger	child.		In	February	2015,	custody	of	the	two	

children	was	formally	returned	to	the	mother.		All	parties	anticipated	that	the	
                                                                                         3	

case	would	be	dismissed	in	April	2015,	but	the	mother	admitted	that	she	had	

used	cocaine	at	the	end	of	March,	and	the	matter	remained	open.			

	     [¶6]	 	 In	 February	 2016,	 the	 Department	 petitioned	 for	 preliminary	

protection	orders	for	the	children	after	a	brick	was	thrown	through	the	window	

of	 their	 home,	 possibly	 by	 the	 mother’s	 recent	 boyfriend,	 a	 man	 who	 was	

involved	with	drugs	and	had	threatened	to	shoot	at	her	home	after	she	broke	

up	 with	 him.	 	 The	 court	 (Powers,	 J.)	 signed	 preliminary	 protection	 orders	

placing	the	children	in	the	custody	of	the	Department.	

	     [¶7]		The	Department	petitioned	for	termination	of	the	mother’s	parental	

rights	as	to	both	children	in	June	2016.		The	court	held	a	trial	on	that	petition	

over	the	course	of	three	days	between	October	12	and	16,	2017.		It	then	entered	

a	judgment	granting	the	petition	to	terminate	the	parents’	parental	rights	after	

reaching	extensive	findings	of	fact	by	clear	and	convincing	evidence.		22	M.R.S.	

§	4055(1)(B)(2)	(2017);	In	re	Thomas	D.,	2004 ME 104,	¶	21,	854 A.2d 195.		All	

of	those	facts	are	supported	by	competent	evidence	in	the	record.		See	In	re	A.M.,	

2012 ME 118,	¶	29,	55 A.3d 463.	

	     [¶8]	 	 Based	 on	 the	 facts	 that	 it	 found,	 the	 court	 reached	 the	 following	

ultimate	findings.	

      	    This	is	a	tragic	case	regarding	[the	 mother],	who	has	made	
      some	 recent	 progress	 toward	 resolving	 her	 serious	 parenting	
4	

     deficits.		It	is,	however,	a	situation	of	too	little	progress,	too	late	in	
     the	process.		She	still	cannot	meet	her	children’s	needs	or	protect	
     them	from	jeopardy	in	any	reasonable	time.	.	.	.		
     	
     	        [The	 mother]	 still	 suffers	 from	 mental	 health	 issues	 and	
     remains	on	suboxone	to	assist	her	from	relapsing	on	opioids.		She	
     has	 a	 history	 of	 getting	 involved	 with	 poor	 parental	 figures	 who	
     also	 engage	 in	 violent	 behaviors.	 	 Her	 latest	 male	 friend	 is	 an	
     unknown	 regarding	 the	 above,	 though	 [the	 mother]	 thinks	 he	 is	
     fine.		She	remains	having	three	weekly	supervised	contact	with	the	
     two	boys,	one	of	whom	has	significant	medical	needs	and	the	other	
     has	 considerable	 emotional	 issues.	 	 They	 need	 attentive	 and	
     reliable	caregiving	that	she	cannot	be	counted	on	to	provide.		[The	
     mother]	cannot	yet	be	trusted	to	care	for	these	boys	and	keep	them	
     safe	in	light	of	the	family’s	history.		She	has	had	two	failed,	though	
     lengthy,	trial	placements,	and	the	prospect	of	a	third	would	entail	
     at	least	months	more	of	uncertainty.		[The	mother]’s	lack	of	proper	
     judgment	regarding	her	partners	remains	a	serious	concern,	as	she	
     has	historically	put	her	needs	before	the	boys’	needs.			
     	
     	        [The	mother]	clearly	loves	the	boys	and	is	willing	to	become	
     a	proper	parent.		She	has	already	had	5	years	for	one	child	and	6	
     years	for	the	second	without	still	being	ready	to	be	their	capable	
     and	 safe	 parent.	 	 This	 is	 unfortunate	 and	 devastating	 to	 [the	
     mother],	but	the	facts	clearly	show	her	inability	to	function	as	the	
     boys’	parent	now	or	in	the	near	future.			
     	
              .	.	.	.	
     	
     	        .	 .	 .	 [T]hese	 cases	 have	 been	 pending	 for	 5	 and	 6	 years	
     respectively,	well	longer	than	is	typical	in	child	protection	matters.		
     Both	 boys	 have	 special	 needs	 that	 require	 capable	 and	 attentive	
     parenting.	 	 The	 boys	 show	 concern	 over	 their	 ongoing	 living	
     situation,	and	understandably	so.			
     	
     	        These	 boys	 require	 a	 permanent	 routine,	 and	 stable	 home	
     life.	 	 The	 uncertainty,	 including	 the	 court	 process,	 which	 has	
     surrounded	their	lives	has	already	lasted	too	long	and	needs	to	end.		
                                                                                       5	

      These	 boys’	 special	 needs	 are	 considerable,	 and	 they	 will	 need	
      ongoing	 services	 as	 they	 grow	 up.	 	 They	 need	 parents	 who	 are	
      attentive	 and	 reliable.	 	 They	 also	 require	 parents	 who	 will	 make	
      their	care	a	high	priority	and	not	expose	them	to	unsafe	people	or	
      home	situations,	unlike	in	the	past.			
      	
      	      The	current	resource	parents	for	each	boy	have	provided	and	
      can	continue	to	provide	the	care	the	boys	desire	and	deserve.	.	.	.		
      Too	much	of	the	boys’	lives	has	already	passed	without	a	stable	and	
      predictable	home	for	them.		This	can	change	if	termination	occurs,	
      followed	 by	 adoption.	 	 All	 of	 this	 is	 certainly	 in	 these	 boys’	 best	
      interest.	
      	
      	      This	is	so	even	if	their	mother	is	 not	their	legal	parent	any	
      longer.		She	may	well	be	allowed	to	participate	in	their	lives	to	some	
      degree	based	on	the	foster	parents’	current	plans.			
      	
             .	.	.	.	
      	
      	      DHHS	has	made	reasonable	efforts	to	prevent	removal	from	
      the	home	by	providing	services	such	as	caseworker	services,	case	
      management,	 supervised	 visits,	 counseling,	 drug	 screening,	 and	
      parent	education.			
      	
	     [¶9]		Based	on	the	facts	that	the	court	found,	all	of	which	have	evidentiary	

support,	the	court	did	not	err	in	finding	that,	despite	many	years	of	effort	by	the	

mother	and	the	Department,	the	instability,	chaos,	and	observation	of	violence	

to	 which	 the	 children	 have	 been	 subjected	 must	 end	 if	 they	 are	 to	 have	 any	

chance	 for	 healthy	 lives.	 	 As	 the	 court	 found,	 the	 mother	 remains	 unable	 to	

protect	the	children	from	jeopardy	or	take	responsibility	for	them	within	a	time	

that	 is	 reasonably	 calculated	 to	 meet	 their	 needs.	 	 See	 22	 M.R.S.	
6	

§	4055(1)(B)(2)(b)(i),	(ii);	In	re	Thomas	D.,	2004 ME 104,	¶	21,	854 A.2d 195.		

Although	the	mother	argues,	somewhat	paradoxically,	that	the	duration	of	the	

proceedings,	and	therefore	the	multiple	opportunities	for	her	to	provide	safe	

and	 stable	 care	 for	 the	 children,	 demonstrated	 a	 lack	 of	 urgency	 on	 the	

Department’s	 part,	 the	 court	 did	 not	 err	 in	 finding	 that	 the	 long	 period	 of	

uncertainty	 has	 in	 fact	 been	 detrimental	 to	 the	 children	 and	 that	 they	 now	

desperately	need	permanency.		Nor	did	the	court	err	or	abuse	its	discretion	in	

determining	that	the	termination	of	the	mother’s	parental	rights	was	in	each	

child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	Thomas	H.,	2005
ME 123,	¶¶	16-17,	889 A.2d 297.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Nathan	Seth	Levy,	Esq.,	Brunswick,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	numbers	PC-2011-76,	PC-2012-26	
FOR	CLERK	REFERENCE	ONLY